IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-14-00030-CR

DARRYL DEWAYNE WILLIAMS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                             From the 19th District Court
                              McLennan County, Texas
                             Trial Court No. 2012-750-C1


                             ABATEMENT ORDER

         On April 9, 2014, this Court received a letter from Appellant Darryl Dewayne

Williams in which he asserts that he seeks to waive his right to counsel pursuant to

article 1.051 of the Code of Criminal Procedure and requests that he be allowed to

prosecute his own appeal. See TEX. CODE CRIM. PROC. ANN. art. 1.051(f)-(g) (West Supp.

2013).

         The United States Supreme Court has held that there is no constitutional right to

represent oneself on appeal. Martinez v. Court of Appeal of California, Fourth Appellate
District, 528 U.S. 152, 163, 120 S. Ct. 684, 692, 145 L. Ed. 2d 597 (2000); see Fewins v. State,

170 S.W.3d 293, 295 (Tex. App.—Waco 2005, order) (clarifying that “article I, section 10 of

the Texas Constitution does not confer the right of self-representation afforded by the

Sixth Amendment under Faretta” (emphasis in original)). However, a criminal defendant

does have a statutory right to self-representation on appeal. See TEX. CODE CRIM. PROC.

ANN. art. 1.051(d)(1); see also Sickles v. State, 170 S.W.3d 298, 299 (Tex. App.—Waco 2005,

order). But the right to represent oneself on appeal cannot be used as a tactic to delay

the disposition of a proceeding or to create an issue when there is none. See Hubbard v.

State, 739 S.W.2d 341, 344 (Tex. Crim. App. 1987); Webb v. State, 533 S.W.2d 780, 786

(Tex. Crim. App. 1976); see also Faretta v. California, 422 U.S. 806, 834 n.46, 95 S. Ct. 2525,

2541 n.46, 45 L. Ed. 2d 562 (1975) (“The right of self-representation is not a license to

abuse the dignity of the courtroom. Neither is it a license not to comply with relevant

rules of procedural and substantive law. Thus, whatever else may or may not be open

to him on appeal, a defendant who elects to represent himself cannot thereafter

complain that the quality of his own defense amounted to a denial of ‘effective

assistance of counsel.’”).

        On the other hand, subsection f of article 1.051 of the Code of Criminal Procedure

authorizes a criminal defendant to waive his right to appointed counsel, so long as the

waiver is made “voluntarily and intelligently” and “in writing.” TEX. CODE CRIM. PROC.

ANN. art. 1.051(f). Once the right to self-representation is asserted, the trial judge must

inform the defendant about “the dangers and disadvantages of self-representation,” so

that the record will establish that he knows what he is doing and his choice is made

Williams v. State                                                                       Page 2
with eyes open. Id. art. 1.051(g). If the court determines that the criminal defendant has

voluntarily and intelligently waived his right to counsel, the court shall require him to

execute a written waiver of counsel which substantially complies with article 1.051(g).

Id.

        In the instant case, the trial court appointed Patrick Brady to represent Appellant

on appeal.          And as mentioned above, Appellant has filed a request in this Court

asserting his right to self-representation.1 Accordingly, we abate and remand this cause

for the trial court to administer the appropriate admonishments under subsection g of

article 1.051 of the Code of Criminal Procedure and to determine whether Appellant

competently, intelligently, and voluntarily waives his right to counsel on appeal. See

TEX. CODE CRIM. PROC. ANN. art. 1.051(g).

        The trial court shall conduct the hearing within twenty-eight (28) days after the

date of this order. The trial court clerk and court reporter shall file supplemental

records within forty-two (42) days after the date of this order.




        1  We note that Rule of Appellate Procedure 9.5 requires that, “[a]t or before the time of a
document’s filing, the filing party must serve a copy on all parties to the proceeding” and that the
“document presented for filing must contain a proof of service in the form of either an acknowledgement
of service by the person served or a certificate of service.” TEX. R. APP. P. 9.5(a), (d). Moreover, a
certificate of service must be signed by the person who made the service and must state the date and
manner of service, the name and address of each person served, and, if the person served is a party’s
attorney, the name of the party represented by that attorney. TEX. R. APP. P. 9.5(e). Appellant did not
indicate in his letter that he served the State or his appointed attorney with a copy of the letter;
accordingly, we conclude that Appellant’s letter does not comply with Rule of Appellate Procedure 9.5.
TEX. R. APP. P. 9.5. Appellant is warned that this Court will not effectuate service on other parties to this
appeal and that courts have held that parties advancing pro se are held to the same standards as licensed
attorneys. See Johnson v. State, 760 S.W.2d 277, 279 (Tex. Crim. App. 1988) (noting that pro se litigants are
held to the same standards as a licensed attorney and are not granted any special consideration).


Williams v. State                                                                                     Page 3
                                     PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed May 1, 2014
Do not publish




Williams v. State                                 Page 4